Name: Decision of the EEA Joint Committee No 26/95 of 19 May 1995 amending Annex XI (telecommunication services) to the EEA Agreement
 Type: Decision
 Subject Matter: European Union law;  European construction;  international affairs;  communications
 Date Published: 1995-11-16

 16.11.1995 EN Official Journal of the European Communities L 273/47 DECISION OF THE EEA JOINT COMMITTEE No 26/95 of 19 May 1995 amending Annex XI (telecommunication services) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XI to the Agreement was amended by Decision of the EEA Joint Committee No 28/94 of 2 December 1994 (1); Whereas Council resolution 94/C 379/03 of 22 December 1994 on the principles and timetable for the liberalization of telecommunications infrastructures (2) is to be incorporated into the Agreement; Whereas Council resolution 94/C 379/04 of 22 December 1994 on further development of the Community's satellite communications policy, especially with regard to the provision of, and access to, space segment capacity (3) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following points shall be inserted after point 26 (Council resolution 94/C 48/01) in Annex XI to the Agreement: 26a. 394 Y 1222(03): Council resolution 94/C 379/03 of 22 December 1994 on the principles and timetable for the liberalization of telecommunications infrastructures (OJ No C 379, 31. 12. 1994, p. 4). 26b. 394 Y 0122(04): Council resolution 94/C 379/04 of 22 December 1994 on further development of the Community's satellite communications policy, especially with regard to the provision of, and access to, space segment capacity (OJ No C 379, 31. 12. 1994, p. 5). Article 2 The texts of resolutions 94/C 379/03 and 94/C 379/04 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 June 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 19 May 1995. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 339, 29. 12. 1994, p. 87. (2) OJ No C 379, 31. 12. 1994, p. 4. (3) OJ No C 379, 31. 12. 1994, p. 5.